UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6738



DENNIS EUGENE ROSS,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director      of   Virginia
Department of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-00-349-2)


Submitted:   September 13, 2001           Decided:   October 23, 2001


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Eugene Ross, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Eugene Ross seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the magistrate

judge’s opinion* and find no reversible error.       Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the magistrate judge.      Ross v. Angelone, No. CA-00-

349-2 (E.D. Va. Apr. 12, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (1994).


                                  2